Citation Nr: 0609419	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability, to include as secondary to service-connected 
amblyopia with central scotoma and choroideremia of the right 
eye.

2.  Entitlement to an increased evaluation for amblyopia with 
central scotoma and choroideremia of the right eye, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel
INTRODUCTION

The veteran had active service from August 1951 to August 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claim for service connection for left eye disability has 
been consistently addressed by the RO on a secondary basis as 
well as on a direct incurrence basis.  The Board finds that 
the latter theory of entitlement is part of the perfected 
appeal for service connection and it will, as the RO did, 
consider both theories of entitlement.

The veteran indicated in an April 2004 substantive appeal 
(Form 9) that he desired a video-conference hearing before a 
Veterans Law Judge.  However, in April 2004 correspondence, 
the veteran withdrew the hearing request.  38 U.S.C.A. 
§ 20.704(d) (2005).


FINDINGS OF FACT

1.  The medical evidence shows that the only current 
diagnosis of a left eye disorder is a refractive error, which 
is not a disease for VA compensation purposes; there is no 
competent evidence establishing that the veteran currently 
has an acquired left eye disorder.

2.  The veteran's service-connected amblyopia of the right 
eye is currently manifested by corrected visual acuity of 
20/20; there is no current medical evidence of central 
scotoma or choroideremia and his visual field was most 
recently measured at 327 degrees or a concentric contraction 
to approximately 41 degrees. 



CONCLUSIONS OF LAW

1.  Service connection for a claimed acquired left eye 
disorder, to include as proximately due to or the result of 
service-connected amblyopia with central scotoma and 
choroideremia of the right eye is not warranted.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310(a) (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for amblyopia with a history of central scotoma and 
choroideremia of the right eye have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.75, 4.76, 4.76a, 4.80, 4.83a, 4.84a, Diagnostic Codes 6078, 
6079, 6080, 6081 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
of Appeals for Veterans Claims held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Review of the claims folder 
reveals compliance with the statutory and regulatory 
provisions.  That is, by way of a statement of the case (SOC) 
dated in March 2004, a supplemental statement of the case 
(SSOC) dated in July 2005 and a letter regarding the VCAA in 
April 2003, the veteran was provided with the applicable law 
and regulations and given adequate notice as to the evidence 
needed to substantiate his claims and the evidence not of 
record that is necessary.  The April 2003 letter advised the 
veteran that VA would attempt to obtain records of private 
medical treatment if the veteran identified the treatment and 
provided authorization to do so.

The Board is satisfied that the RO has provided all 
notice as required by the VCAA, including asking him to 
submit everything he has which is pertinent to the 
claims.  The April 2003 letter specifically asked the 
veteran to tell the RO if he knew of any additional 
evidence he would like considered.  This request of the 
veteran implicitly included a request that if he had any 
pertinent information, he should submit it.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
taken all appropriate action to develop the veteran's 
claims.  He was notified and aware of the avenues 
through which he might obtain evidence to substantiate 
his claims, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
Board also notes that in this case the veteran was 
provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini, supra.

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  As the Board 
has already indicated above, the veteran was afforded 
numerous opportunities to submit additional evidence.  It 
appears to the Board that the claimant has indeed been 
notified that he should identify or submit any and all 
evidence relevant to the claims.  The failure to use the 
exact language of the fourth element was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  VA has taken 
all appropriate action to develop the veteran's claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  Mayfield, supra.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim. An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2005).

In this case, the veteran was afforded a VA eye examination 
which, when considered with the other relevant evidence of 
record, is sufficient to adjudicate the appeal of his claims 
for service connection for a left eye disability, to include 
as secondary to service-connected amblyopia with central 
scotoma and choroideremia of the right eye, and an increased 
evaluation for amblyopia with central scotoma and 
choroideremia of the right eye.  The examination was thorough 
in nature, including appropriate tests for visual acuity and 
field vision, was adequate for rating purposes for the 
service-connected right eye, and it ruled out a current 
diagnosis of an acquired left eye disorder.  Under these 
circumstances the evidence currently of record is adequate to 
adjudicate this appeal.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for a bilateral knee disability, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disability.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for a left 
eye disability, to include as secondary to service-connected 
amblyopia with central scotoma and choroideremia of the right 
eye, and any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  
In addition, the veteran was furnished with the potential 
higher ratings for his service-connected right eye disorder 
in the statement of the Case, and the instant decision finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for his right eye disorder.  Thus, any 
question as to the appropriate effective date to be assigned 
is also moot.

Factual Background

The veteran's service medical records do not show treatment 
for a left eye disability or injury.  On entrance examination 
visual acuity was recorded as 20/20, bilateral.  

On VA visual examination in September 1960, visual acuity of 
the left eye was recorded as 20/15.  No diagnosis was made 
pertaining to the left eye.

By an April 1962 rating decision, service connection for 
amblyopia with central scotoma and choroideremia of the right 
eye was established with a 10 percent evaluation, effective 
August 1960.  This service-connected disability has remained 
evaluated as 10 percent disabling.

The veteran's claim for an increased evaluation for his 
service-connected right eye disability was received in 
February 2003.

The veteran underwent a VA visual examination in June 2003 
with visual field testing.  Visual acuity of the right eye 
was recorded as 20/30, corrected to 20/20.  Visual acuity of 
the left eye was recorded as 20/25, corrected to 20/20.  
Visual field was measured at 327 degrees, which is consistent 
with a concentric contraction to approximately 41 degrees.  
Pupils were equally round and reactive to light. There was no 
afferent pupil defect.  There was no diplopia.  External 
examination was normal, bilaterally.  Slit lamp and dilated 
fundus examinations were normal, bilaterally.  The impression 
was low myopic/presbyopic refractive error.  The examiner 
commented that the exact cause of the refractive error in 
this case was unknown, but more likely than not, the 
condition was developmental in origin.  Presbyopia is a 
normal condition associated with advancing age.  

Service Connection - Left Eye

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition to the law and regulations relating to service 
connection on direct incurrence and presumptive basis, 
disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Id; Allen v. Brown, 7 Vet. App. 439 (1995).  

With respect to the veteran's claim for service connection 
for a left eye disability, to include as secondary to 
service-connected amblyopia with central scotoma and 
choroideremia of the right eye, the Board concludes that the 
claim must be denied because the first essential criterion 
for a grant of service connection-competent evidence of the 
claimed disability-has not been met.  In this case, the 
veteran was diagnosed with low myopic/presbyopic refractive 
error on the June 2003 VA examination.  The Board notes that 
refractive errors are not diseases or disabilities for VA 
compensation purposes.  That is, under 38 C.F.R. § 3.303(c), 
congenital or developmental abnormalities, to include 
refractive error of the eye, are not considered diseases or 
injuries within the meaning of applicable legislation 
governing the awards of compensation benefits.  As presbyopia 
is a developmental condition or refractive error, this 
condition is not a "diseases" or "injury" for the purposes of 
service connection.  See McNeely v. Principi, 3 Vet. App. 
357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 522 (1991).  
While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
evidence that such occurred in this case.

The only current diagnosis of a left eye disorder is a 
refractive error.  There is no indication in the service 
medical records that there was a superimposed left eye injury 
and the most recent VA eye examination ruled out any other 
left eye disorder.  The Board notes that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  In the absence of a current diagnosis of an 
acquired left eye disorder, and with a recent thorough VA eye 
examination ruling out such a current diagnosis, service 
connection for an acquired left eye disorder, on a direct 
incurrence or secondary (38 C.F.R. § 3.310(a)) basis, must be 
denied.  

The Board acknowledges the contentions raised by the veteran 
attesting to decreased visual acuity in his eyes.  However, 
as a layperson, he is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the appeal for service connection for a left eye disability, 
to include as secondary to service-connected amblyopia with 
central scotoma and choroiderma of the right eye, must be 
denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Increased Rating - Right Eye

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2005).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. 
§ 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.   Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2005).  The appellant is not 
service-connected for any disability of the left eye, and, 
since he is not blind in that eye, it is considered normal 
for rating purposes.  See 38 C.F.R. §§ 3.383(a), 4.14.  

Under Diagnostic Code 6081 [scotoma, pathological, 
unilateral], a large or centrally located scotoma warrants a 
10 percent disability rating.  This is the only rating under 
this code provision.  The underlying note instructs to "Rate 
on loss of central visual acuity or impairment of field 
vision.  Do not combine with any other rating for visual 
impairment."  38 C.F.R. § 4.84a, Diagnostic Code 6081 (2005).

Under Diagnostic Code 6079, which relates to visual acuity, a 
10 percent rating contemplates visual acuity rating from 
20/50 to 20/100 in the service-connected eye.  For visual 
acuity in the service-connected eye of 20/200 or 15/200, a 20 
percent rating is warranted.  Visual acuity of 10/200 or 
worse in the service-connected eye warrants a 30 percent 
rating.  38 C.F.R. § 4.84a, Codes 6074, 6077, 6079.

A disability rating for visual impairment is based on the 
best distant vision obtainable after the best correction by 
glasses. 38 C.F.R. § 4.75.

In this case, the June 2003 VA examination shows the 
veteran's corrected vision in the right eye as 20/20, which 
is normal and clearly does not support a rating in excess of 
10 percent.  Moreover, there was no objective evidence of any 
other eye pathology, including loss of field of vision.  The 
current 10 percent rating for amblyopia with central scotoma 
and choroideremia of the right eye has been in effect for 
more than 20 years and is therefore a protected rating under 
38 C.F.R. § 3.951(b).  There is no medical basis for 
assignment of a higher rating based on loss of vision.  

Also pertinent to the Board's evaluation of this claim are 
other regulations that govern evaluation of diseases of the 
eye, and in particular, those concerning evaluation of 
diminished field loss.  See generally 38 C.F.R. §§ 4.76, 
4.76a (2005).  There is no current medical evidence of 
central scotoma or choroideremia and his visual field was 
most recently measured at 327 degrees or a concentric 
contraction to approximately 41 degrees.  The latter visual 
field more nearly approximates 45 degrees versus the next 
lowest degree that would support a 20 percent rating, 15 
degrees.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080.

Thus, there is normal visual acuity and the loss of visual 
field does not support a rating in excess of 10 percent.  
Accordingly, there is no basis for the assignment of a 
schedular rating in excess of the currently assigned 10 
percent for the veteran's right eye disability.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2003).  
There is no showing that the veteran's service-connected 
right eye disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a left eye disability, to include as 
secondary to service-connected amblyopia with central scotoma 
and choroideremia of the right eye, is denied.

A rating in excess of 10 percent for amblyopia with a history 
of central scotoma and choroideremia of the right eye is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


